In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 19-261V
                                    Filed: October 7, 2022

* * * * * * * * * * * * *
KATHERINE CICCARELLI and          *
JOSEPH CICCARELLI,                *
on behalf of J.C., a minor child, *
                                  *                                UNPUBLISHED
              Petitioner,         *                                Decision on Joint Stipulation;
                                  *                                Facial Nerve Palsy;
                                  *                                Diphtheria, Tetanus, and
              v.                  *                                Acellular Pertussis (“DTaP”)
                                  *                                and/or Rotavirus Vaccines.
                                  *
SECRETARY OF HEALTH               *
AND HUMAN SERVICES,               *
                                  *
              Respondent.         *
* * * * * * * * * * * * *
Anne Toale Esq., Maglio Christopher and Toale, Sarasota, Florida, for petitioner.
Kyle Pozza, Esq., US Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Roth, Special Master:

        On February 15, 2019, Katherine and Joseph Ciccarelli [“Mrs. and Mr. Ciccarelli or
“petitioners”] filed a petition for compensation under the National Vaccine Injury Compensation
Program2 on behalf of their minor son. Petitioners allege that their son developed facial nerve palsy

1 Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).

                                                      1
after receiving DTaP and Rotavirus vaccines on April 10, 2018. Stipulation, filed October 7, 2022,
at ¶¶ 1-4. Respondent denies that either of the aforementioned immunizations caused petitioners’
son’s injury. Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On October 7, 2022, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payment:

           A lump sum of $65,000.00 in the form of a check payable to the life insurance
           company from which the annuity contract described in paragraph 10 of the
           stipulation agreement will be purchased. Stipulation at ¶ 10. This amount represents
           compensation for all damages that would be available under § 300aa-15(a).

        I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.3

       IT IS SO ORDERED.

                                             s/ Mindy Michaels Roth
                                             Mindy Michaels Roth
                                             Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                2